DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (species 1, figures 1a-2, claims 1-5 and 7-9) in the reply filed on 08/23/22 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 3, 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2018/0068776) in view of Lane (US 5,331,536).
Regarding claim 1, Maeda et al. (figures 1-3 and para 0040-0058) discloses a core main body (5), wherein the core main body including an outer peripheral iron core (see figure 3), and at least three iron cores (41-43) and coils (51-53) coupled to an inner surface of the outer peripheral iron core (see figure 3), the at least three iron core coils including at least three iron cores and coils respectively wound around the iron cores (see figures 2-3), the at least three iron cores respectively having radial inner end portions positioned near a center of the outer peripheral iron core (see figure 3), converging toward the center of the outer peripheral iron core (see figure 3), a gap being formed between one iron core of the at least three iron cores and another iron core adjacent to the one iron core (see figure 3), the gap being magnetically connectable, the radial inner end portions of the at least three iron cores being spaced apart from each other with the gap being magnetically connectable (see figure 3),
Maeda et al. discloses a plurality of holes being formed on an outer circumferential surface of the outer peripheral iron core (see figures 1-2), the plurality of holes extending in an axial direction of the outer peripheral iron core (see figures 1-2), the reactor further comprising: two iron core (81/82) anchoring parts respectively arranged on both end faces of the outer peripheral iron core (see figures 1-2); and a plurality of bolts (91/85/92) passing through the plurality of holes and configured to anchor the core main body by sandwiching between the two iron core anchoring parts (see figures 1-2).
Maeda et al. lacks a teaching of notches formed on an outer circumferential surface of the outer peripheral iron core extending in an axial direction of the outer peripheral iron core wherein plurality of bolts passes through the plurality of notches.
Lane (figures 1-3) discloses a teaching of notches formed on an outer surface of the outer peripheral iron core extending in an axial direction of the outer peripheral iron core wherein plurality of bolts passes through the plurality of notches.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein an outer surface of the outer peripheral iron core extending in an axial direction of the outer peripheral iron core wherein plurality of bolts passes through the plurality of notches as taught by Lane to inductive device of Maeda et al. so as to allow the user the capability to see if the screw/bolts are damaged and also allow the user the capability easily to replace/remove the screw/bolt if needed.
Regarding claim 3, Maeda et al. (figures 1-3 and para 0040-0058) discloses the outer peripheral iron core includes a plurality of outer peripheral iron core portions, and
the at least three iron cores is respectively coupled to the plurality of outer peripheral iron core portions.
Regarding claim 5, Maeda et al. (figures 1-3 and para 0040-0058) discloses the number of the at least three iron core coils is a multiple of three.
Regarding claim 7, Maeda et al. (figures 1-3 and para 0040-0058) discloses an outer peripheral iron core (see figures 2-3), and at least three iron cores coupled to an inner surface of the outer peripheral iron core (see figures 2-3), wherein the at least three iron cores respectively have radial inner end portions positioned near a center of the outer peripheral iron core (see figures 2-3), converging toward the center of the outer peripheral iron core (see figures 2-3), a gap is formed between one iron core of the at least three iron cores and another iron core adjacent to the one iron core(see figures 2-3), the gap being magnetically connectable, the radial inner end portions of the at least three iron cores are spaced apart from each other with the gap being magnetically connectable (see figures 2-3).
Maeda et al. lacks a teaching of notches formed on an outer circumferential surface of the outer peripheral iron core extending in an axial direction of the outer peripheral iron core wherein plurality of notches extending in an axial direction of the outer peripheral iron core.
Lane (figures 1-3) discloses a teaching of notches formed on an outer surface of the outer peripheral iron core extending in an axial direction of the outer peripheral iron core wherein a plurality of notches extending in an axial direction of the outer peripheral iron core.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein an outer surface of the outer peripheral iron core extending in an axial direction of the outer peripheral iron core wherein the plurality of notches extending in an axial direction of the outer peripheral iron core as taught by Lane to inductive device of Maeda et al. so as to allow the user the capability to see if the screw/bolts are damaged and also allow the user the capability easily to replace/remove the screw/bolt if needed.
Regarding claim 8, Maeda et al. (figures 1-3 and para 0040-0058) discloses wherein the outer peripheral iron core includes a plurality of outer peripheral iron core portions, and the at least three iron cores are respectively coupled to the plurality of outer peripheral iron core portions.

2.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2018/0068776) in view of Lane (US 5,331,536) in further view of Funaki (US 3,626,345).
	Regarding claim 2, the modified inductive device of Maeda et al. (figures 1-3 and para 0040-0058) discloses all the limitations as noted above but does not expressly discloses wherein the plurality of bolts are formed of a magnetic material.
Funaki (Col 2, lines 27-29 and figures 1-2) discloses wherein the plurality of bolts (6) are formed of a magnetic material.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the plurality of bolts are formed of a magnetic material as taught by Lane to the modified inductive device of Maeda et al. so as to enhance the magnetic flux circulating throughout the core thereby allowing for a higher permeability to be obtained. 

Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837